People v Watkins (2015 NY Slip Op 08977)





People v Watkins


2015 NY Slip Op 08977


Decided on December 8, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 8, 2015

Tom, J.P., Friedman, Saxe, Gische, JJ.


16354 3991/10 5135/11

[*1] The People of the State of New York, Respondent,
vDennis Watkins, Defendant-Appellant.


Dennis Watkins, appellant pro se.
Cyrus R. Vance, Jr., District Attorney, New York (Alan Gadlin of counsel), for respondent.

Judgment, Supreme Court, New York County (Patricia Nunez, J.), rendered July 5, 2012, convicting defendant, after a jury trial, of assault in the second degree (two counts), disorderly conduct (two counts) and resisting arrest, and sentencing him, as a second violent felony offender, to an aggregate term of five years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348—349 [2007]). There is no basis for disturbing the jury's credibility determinations. The evidence established each of the elements of the crimes charged. The record does not
support defendant's claim that he was experiencing a seizure during the incident; on the contrary, it demonstrated that he feigned a seizure.
We have considered and rejected defendant's remaining claims.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 8, 2015
CLERK